Citation Nr: 1510396	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome, claimed as secondary to right little finger crush injury with residual scar.

2.  Entitlement to an initial compensable rating for right little finger crush injury with residual scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

In February 2014 the Veteran provided testimony before the undersigned by videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although a July 2012 VA examiner opined that the Veteran's diagnosed carpal tunnel syndrome is not caused by his service connected right little finger crush injury with residual scar, the examiner did not provide an opinion as to whether the carpal tunnel syndrome is aggravated by the service connected disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing this aspect of the Veteran's claim, the Board finds that the current opinion is inadequate for adjudication purposes.

In August 2014 the Veteran submitted a VA Form 21-0960M-7 (Hand and Finger Conditions Disability Benefits Questionnaire) that contained medical findings related to his carpal tunnel syndrome as well as his service connected right little finger crush injury with residual scar.  However, this form was not signed, and there is no indication of the identity of the person who apparently examined the Veteran.  A signed copy of the form must be obtained.

The Veteran testified in February 2014 that he has received treatment at the Salt Lake City VAMC for his service connected disability since 2010.  Records up to 2013 have been associated with the electronic claim file.  Relevant medical records since that date must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Medical Center in Salt Lake City, Utah, since the most recent records from 2013.

2.  Obtain a signed copy of the VA Form 21-0960M-7 submitted by the Veteran in August 2014.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's carpal tunnel syndrome was caused or aggravated by his service-connected disability of right little finger crush injury with residual scar.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examiner must address both causation and aggravation in the provided opinion and must include a complete rationale for all opinions expressed.  

If aggravation is found, the examiner is asked to determine a baseline level of severity of the carpal tunnel syndrome prior to aggravation by the service-connected disability.

4.  Then, after undertaking any additional development deemed necessary (to potentially include scheduling another examination to evaluate the current severity of the service connected right little finger crush injury), readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




